
	

114 HRES 265 IH: Recognizing the importance of a continued commitment to ending pediatric AIDS worldwide.
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 265
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Ms. Lee (for herself, Ms. Ros-Lehtinen, Mr. Diaz-Balart, Mr. McDermott, Ms. Maxine Waters of California, Mr. Curbelo of Florida, Mr. Franks of Arizona, Mr. Quigley, Mr. Reichert, Ms. McCollum, Mr. Brooks of Alabama, and Mr. Dold) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the importance of a continued commitment to ending pediatric AIDS worldwide.
	
	
 Whereas despite increased global and United States efforts nearly 700 children were born HIV positive each day in 2013;
 Whereas approximately half of the 35,000,000 people living with HIV worldwide are women and 3,200,000 are children in 2013;
 Whereas 90 percent of children living with HIV are in sub-Saharan Africa; Whereas in 2013 only a quarter of children with HIV were receiving antiretroviral therapy;
 Whereas without treatment half of children with HIV will die by their second birthday, and 80 percent by their fifth birthday;
 Whereas 190,000 children died of AIDS-related causes in 2013; Whereas HIV is a leading cause of death among women of childbearing age worldwide;
 Whereas nearly 90 percent of HIV-positive expectant mothers in need of HIV services worldwide live in 22 countries in sub-Saharan Africa and India;
 Whereas in 2005, only 14 percent of women were receiving prevention of mother-to-child transmission services and that number in 2013 is 67 percent;
 Whereas when antiretroviral drugs are used as prophylaxis, mother-to-child transmission of HIV can be reduced to less than 5 percent;
 Whereas since 2001 the number of children born HIV positive has been cut in half; Whereas the United States began investing in prevention of mother-to-child transmission (PMTCT) services in 2002 with the announcement of the United States International Mother and Child HIV Prevention Initiative;
 Whereas in fiscal year 2014, the President's Emergency Plan for AIDS Relief (PEPFAR) supported HIV testing and counseling for more than 14,200,000 pregnant women and provision of antiretroviral drug prophylaxis to prevent mother-to-child transmission for more than 749,313 of these women who tested positive for HIV, allowing approximately 240,000 infants to be born HIV-free;
 Whereas existing commitments to eliminating mother to child transmission of HIV, and keeping mothers alive expire in 2015;
 Whereas in 2014, PEPFAR announced the Accelerating Children’s Treatment Initiative (ACT) that will double the number of HIV positive children on treatment over two years in 10 high-burden countries;
 Whereas every mother should have the opportunity to fight for the life of her child; and Whereas every child should have access to medicines to lead a long and healthy life: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the prevention of mother-to-child transmission of HIV is critical to stopping the spread of HIV worldwide;
 (2)applauds the United States leadership on efforts to eliminate new pediatric HIV infections by 2015 and to scale-up pediatric treatment;
 (3)recognizes that the fight to eliminate pediatric HIV worldwide has been a priority area for the United States in their global AIDS response for more than 13 years and calls on this leadership to continue beyond 2015;
 (4)supports providing women with HIV counseling and testing services where possible, and scaling up access to services and medicines that prevent mother-to-child transmission of HIV;
 (5)supports dramatically scaling up pediatric treatment of HIV to children including greater access to more efficacious antiretroviral drug regimens, age appropriate services, and support for their caregivers; and
 (6)recommits the United States to lead the world to the end of AIDS, to eliminate new pediatric HIV infections worldwide, and support mothers, children, and families infected and affected by HIV.
			
